SECURITIES & EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-106 GAMCO INVESTORS, INC. (Exact name of Registrant as specified in its charter) New York 13-4007862 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Corporate Center, Rye, NY 10580-1422 (Address of principle executive offices) (Zip Code) (914) 921-5100 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer", "accelerated filer", and "smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes o No x Indicate the number of shares outstanding of each of the Registrant’s classes of Common Stock, as of the latest practical date. Class Outstanding at July 31, Class A Common Stock, .001 par value 7,316,045 Class B Common Stock, .001 par value 20,626,644 1 INDEX GAMCO INVESTORS, INC. AND SUBSIDIARIES PART I. FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements Condensed Consolidated Statements of Income: -Three months ended June 30, 2008 and 2007 -Six months ended June 30, 2008 and 2007 Condensed Consolidated Statements of Financial Condition: -June 30, 2008 -December 31, 2007 (audited) -June 30, 2007 Condensed Consolidated Statements of Stockholders’ Equity and Comprehensive Income: -Six months ended June 30, 2008 and 2007 Condensed Consolidated Statements of Cash Flows: -Six months ended June 30, 2008 and 2007 Notes to Condensed Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations (Including Quantitative and Qualitative Disclosure about Market Risk) Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 2. Changes in Securities, Use of Proceeds and Issuer Purchases of Equity Securities Item 4. Submission of Matters to a Vote of Security Holders Item 6. Exhibits SIGNATURES 2 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME UNAUDITED (In thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, 2008 2007 2008 2007 Revenues Investment advisory and incentive fees $ 55,131 $ 57,654 $ 111,972 $ 114,214 Commission revenue 3,664 4,036 6,920 8,056 Distribution fees and other income 6,629 6,587 13,080 12,613 Total revenues 65,424 68,277 131,972 134,883 Expenses Compensation costs 27,763 29,905 56,610 58,279 Management fee 2,586 3,449 4,567 6,850 Distribution costs 6,794 10,161 13,203 16,047 Other operating expenses 7,074 7,594 13,128 16,028 Total expenses 44,217 51,109 87,508 97,204 Operating income 21,207 17,168 44,464 37,679 Other income (expense) Net gain (loss) from investments 10 11,193 (8,379 ) 16,763 Interest and dividend income 4,196 6,166 8,970 14,168 Interest expense (2,199 ) (3,329 ) (4,266 ) (6,709 ) Total other income (expense), net 2,007 14,030 (3,675 ) 24,222 Income before income taxes and minority interest 23,214 31,198 40,789 61,901 Income tax provision 8,719 12,856 16,045 24,063 Minority interest 36 345 (201 ) 677 Net income $ 14,459 $ 17,997 $ 24,945 $ 37,161 Net income per share: Basic $ 0.52 $ 0.64 $ 0.89 $ 1.32 Diluted $ 0.51 $ 0.63 $ 0.89 $ 1.30 Weighted average shares outstanding: Basic 27,948 28,160 28,070 28,194 Diluted 28,743 29,147 28,896 29,172 Dividends declared: $ 0.03 $ 0.03 $ 0.06 $ 0.06 See accompanying notes. 3 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands) June 30, December 31, June 30, 2008 2007 2007 (unaudited) (unaudited) Cash and cash equivalents, including restricted cash of $0, $0, and $443 $ 266,344 $ 168,319 $ 104,726 Investments in securities, including restricted securities of $0, $0, and $52,117 319,833 394,977 550,273 Investments in partnerships and affiliates 77,955 100,031 69,869 Receivable from brokers 21,936 40,145 43,187 Investment advisory fees receivable 17,434 33,701 18,439 Other assets 20,643 20,407 19,577 Total assets $ 724,145 $ 757,580 $ 806,071 LIABILITIES AND STOCKHOLDERS' EQUITY Payable to brokers $ 4,888 $ 7,562 $ 30,973 Income taxes payable, including deferred taxes of $3,201, $5,814, and $10,012 5,546 17,539 14,951 Compensation payable 29,162 25,362 46,075 Capital lease obligation 2,377 2,525 2,659 Securities sold, not yet purchased 2,105 2,229 21,021 Accrued expenses and other liabilities 18,094 38,810 35,597 Total operating liabilities 62,172 94,027 151,276 Long term liabilities 5.5% Senior notes (due May 15, 2013) 100,000 100,000 100,000 6% Convertible note (due August 14, 2011) (A) 39,726 49,608 49,561 Total liabilities 201,898 243,635 300,837 Minority interest 11,318 12,630 14,441 Stockholders’ equity Class A Common Stock, $0.001 par value; 100,000,000 shares authorized; 12,757,024, 12,574,995, 12,172,423 issued, respectively; 7,549,145, 7,819,741, and7,489,369 outstanding, respectively 12 12 12 Class B Common Stock, $0.001 par value; 100,000,000 shares authorized; 24,000,000 shares issued, 20,626,644, 20,626,644, 20,645,816shares outstanding 21 21 21 Additional paid-in capital 243,449 230,483 230,010 Retained earnings 468,365 445,121 432,542 Accumulated comprehensive gain 17,445 20,815 19,791 Treasury stock, at cost (5,207,879, 4,755,254, and 4,683,054shares, respectively) (218,363 ) (195,137 ) (191,583 ) Total stockholders' equity 510,929 501,315 490,793 Total liabilities and stockholders' equity $ 724,145 $ 757,580 $ 806,071 See accompanying notes. (A) $50 million outstanding on December 31, 2007 and June 30, 2007.$40 million outstanding on June 30, 2008. 4 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME UNAUDITED (In thousands) Three Months Ended Six Months Ended June 30, June 30, 2008 2007 2008 2007 Stockholders’ equity – beginning of period $ 507,862 $ 467,488 $ 501,315 $ 451,576 Cumulative effect of applying the provisions of FIN 48 at January 1, 2007 - - - (822 ) Comprehensive income: Net income 14,459 17,997 24,945 37,161 Foreign currency translation adjustments (21 ) 12 - 13 Net unrealized gain/(loss) on securities available for sale 730 8,666 (3,371 ) 9,352 Total comprehensive income 15,168 26,675 21,574 46,526 Dividends declared (844 ) (844 ) (1,700 ) (1,691 ) Stock based compensation expense 1,204 24 2,402 45 Conversion of 6% convertible note - - 10,000 - Exercise of stock options including tax benefit (48 ) 194 564 266 Purchase of treasury stock (12,413 ) (2,744 ) (23,226 ) (5,107 ) Stockholders’ equity – end of period $ 510,929 $ 490,793 $ 510,929 $ 490,793 See accompanying notes. 5 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS UNAUDITED (In thousands) Six Months Ended June 30, 2008 2007 Operating activities Net income $ 24,945 $ 37,161 Adjustments to reconcile net income to net cash provided byoperating activities: Equity in net gains from partnerships and affiliates 1,498 (4,744 ) Depreciation and amortization 483 522 Stock based compensation expense 2,402 45 Deferred income tax 858 4,905 Tax (expense) benefit from exercise of stock options (6 ) 57 Foreign currencyloss - 13 Other-than-temporary loss on available for sale securities 262 - Impairment of goodwill - 56 Acquisition of intangible asset (3,479 ) - Market value of donated securities 157 122 Minority interest in net income of consolidated subsidiaries 3 520 Realized gains on sales of available for sale securities (415 ) (473 ) Realized gains on sales of trading investments in securities, net (3,209 ) (11,874 ) Change in unrealized value of trading investments in securities and securities sold, not yet purchased, net 9,249 (2,498 ) Realized (gains) losseson covers of securities sold, not yet purchased, net (378 ) 979 Amortization on discount on debt 118 56 (Increase) decrease in operating assets: Purchases of trading investments in securities (221,966 ) (809,424 ) Proceeds from sales of trading investments in securities 282,645 816,521 Cost of covers on securities sold, not yet purchased (18,481 ) (49,161 ) Proceeds from sales of securities sold, not yet purchased 19,015 65,145 Investments in partnerships and affiliates (182 ) (4,050 ) Distributions from partnerships and affiliates 20,626 13,149 Receivable from brokers 15,738 10,022 Investment advisory fees receivable 16,367 12,681 Other receivables from affiliates 2,950 5,106 Other assets (194 ) (153 ) Increase (decrease) in operating liabilities: Payable to brokers (3,443 ) (3,957 ) Income taxes payable (9,541 ) (9,562 ) Compensation payable 4,567 14,289 Accrued expenses and other liabilities (20,819 ) (5,050 ) Effects of consolidation of investment partnerships and offshore funds consolidated under FIN 46R and EITF 04-5: Realizedgains on sales of investments in securities and securities sold, not yet purchased, net (17 ) (607 ) Change in unrealized value of investments in securities and securities sold, not yet purchased, net 511 85 Equity in net gains from partnerships and affiliates 761 (733 ) Purchases of trading investments in securities (6,848 ) (34,002 ) Proceeds from sales of trading investments in securities 7,105 34,074 Cost of covers on securities sold, not yet purchased (11 ) (434 ) Proceeds from sales of securities sold, not yet purchased - 477 Investments in partnerships and affiliates - (2,000 ) Distributions from partnerships and affiliates - 825 Increase in investment advisory fees receivable (100 ) (26 ) Decreasein receivable from brokers 2,471 473 Decrease (increase) in other assets 5 (244 ) Increase (decrease) in payable to brokers 769 (1,416 ) (Decrease) increase in accrued expenses and other liabilities (48 ) 315 (Loss) incomerelated to investment partnerships and offshore fundsconsolidated under FIN 46R and EITF 04-5, net (1,050 ) 996 Total adjustments 98,373 41,025 Net cashprovided byoperating activities 123,318 78,186 6 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) UNAUDITED (In thousands) Six Months Ended June 30, 2008 2007 Investing activities Purchases of available for sale securities $ (777 ) $ (25,254 ) Proceeds from sales of available for sale securities 618 2,292 Net cash used in investing activities (159 ) (22,962 ) Financing activities Retirement of 5.22% senior notes - (82,308 ) Contributions related to investment partnerships and offshore funds consolidated under FIN 46R and EITF 04-5, net (169 ) 511 Proceeds from exercise of stock options 570 209 Dividends paid (1,700 ) (1,691 ) Dividends declared on subsidiary stock to minority shareholders (608 ) (241 ) Purchase of treasury stock (23,226 ) (5,107 ) Net cash used in financing activities (25,133 ) (88,627 ) Net increase (decrease) in cash and cash equivalents 98,026 (33,403 ) Effect of exchange rates on cash and cash equivalents (1 ) 16 Cash and cash equivalents at beginning of period 168,319 138,113 Cash and cash equivalents at end of period $ 266,344 $ 104,726 Non-cash activity:On January 22, 2008, Cascade Investment LLC elected to convert $10 million of the 6% convertible note into 188,697 GAMCO Investors Inc. common shares. See accompanying notes. 7 GAMCO INVESTORS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2008 (Unaudited) A.Basis of Presentation Unless we have indicated otherwise, or the context otherwise requires, references in this report to “GAMCO Investors, Inc.,” “GAMCO,” “the Company,” “we,” “us” and “our” or similar terms are to GAMCO Investors, Inc., its predecessors and its subsidiaries. The unaudited interim Condensed Consolidated Financial Statements of GAMCOincluded herein have been prepared in conformity with generally accepted accounting principles in the United States for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all the information and footnotes required by generally accepted accounting principles in the United States for complete financial statements.In the opinion of management, the unaudited interim condensed consolidated financial statements reflect all adjustments, which are of a normal recurring and non-recurring nature (Note J), necessary for a fair presentation of financial position, results of operations and cash flows of GAMCO for the interim periods presented and are not necessarily indicative of a full year’s results. The condensed consolidated financial statements include the accounts of GAMCO and its subsidiaries.All material intercompany accounts and transactions are eliminated. These financial statements should be read in conjunction with our audited consolidated financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2007, from which the accompanying condensed consolidated Financial Statements were derived. Certain items previously reported have been reclassified to conform to the current period’s condensed consolidated financial statement presentation. Use of Estimates The preparation of the condensed consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the condensed consolidated financial statements and accompanying notes.Actual results could differ from those estimates. Changes in Accounting Policy GAMCOhas adopted Financial Accounting Standards Board ("FASB")Statement No. 157, “Fair Value Measurements” (“Statement 157”). The statement provides guidance for using fair value to measure assets and liabilities. The statement provides guidance to companies about the extent of which to measure assets and liabilities at fair value, the information used to measure fair value, and the effect of fair value measurements on earnings. The statement applies whenever other standards require (or permit) assets or liabilities to be measured at fair value. The statement does not expand the use of fair value in any new circumstances. The statement is effective for financial statements issued for fiscal years beginning after November 15, 2007 and for interim periods within those fiscal years. The Company adopted this statement on January 1, 2008.
